ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
John C. Grimberg Company, Inc.               )      ASBCA No. 61033
                                             )
Under Contract No. W912DR-08-C-0047          )

APPEARANCES FOR THE APPELLANT:                      Amie B. Mason, Esq.
                                                    Melisa A. Roy, Esq.
                                                     Williams Mullen PC
                                                     Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Martin Chu, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Baltimore

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
180 days of the date of this Order.

      Dated: June 12, 2018




                                                 Adminis tive Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61033, Appeal of John C. Grimberg
Company, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2